DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on March14, 2022, is acknowledged.
Cancellation of claims 1, 3 and 10 has been entered.
Claims 2, 4-9 and 11-17 are pending in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2, 4-6, 9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hozumi et al. (EP 0539211 A2 A).
Regarding claim 2, Hozumi discloses a sealant, comprising a solidified reinforced particle (A), wherein the solidified reinforced particle is doped in the sealant (Fig. 10), and the solidified reinforced particle comprises a metal nanoparticle and an isolation layer covering the metal nanoparticle; and wherein the metal nanoparticle is a noble metal nanoparticle comprising at least one of an Au nanoparticle, an Ag nanoparticle, and an Al nanoparticle (Comparative Example 1, Page 9).
Regarding claim 4, Hozumi discloses a sealant wherein the metal nanoparticle is a metal nanograin (Comparative Example 1, Page 9).
Regarding claim 5, Hozumi discloses a sealant wherein a shape of the metal nanoparticle comprises at least one of a sphere and a cube (Fig. 3).
Regarding claim 6, Hozumi discloses a sealant wherein material of the isolation layer comprises at least one of SiO2, polymethyl methacrylate (PMMA), and polyvinyl acetate (PVA) (Comparative Example 1, Page 9).
Regarding claim 9, Hozumi discloses a display panel (Page 2, lines 9-13), comprising at least one sealant, wherein the sealant is doped with a solidified reinforced particle (Fig. 3), and the solidified reinforced particle comprises a metal nanoparticle and an isolation layer covering the metal nanoparticle (Page 4, lines 1-10); and wherein the metal nanoparticle is a noble metal nanoparticle comprising at least one of an Au nanoparticle, an Ag nanoparticle, and an Al nanoparticle (Comparative Example 1, Page 9).
Regarding claim 11, Hozumi discloses a display panel wherein the metal nanoparticle is a metal nanograin (Comparative Example 1, Page 9).
Regarding claim 12, Hozumi discloses a display panel wherein a shape of the metal nanoparticle comprises at least one of a sphere and a cube (Fig. 3).
Regarding claim 13, Hozumi discloses a display panel wherein material of the isolation layer comprises at least one of SiO2, polymethyl methacrylate (PMMA), and polyvinyl acetate (PVA) (Comparative Example 1, Page 9).

Claim(s) 2, 4, 5, 7, 9, 11, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Date et al. (JP 2906612 B2).
Regarding claim 2, Date discloses a sealant, comprising a solidified reinforced particle, wherein the solidified reinforced particle (Fig. 2) is doped in the sealant (7), and the solidified reinforced particle comprises a metal nanoparticle (1) and an isolation layer (2) covering the metal nanoparticle; and wherein the metal nanoparticle (1) is a noble metal nanoparticle comprising at least one of an Au nanoparticle, an Ag nanoparticle, and an Al nanoparticle (Page 3, left column, Example 1).
Regarding claim 4, Date discloses a sealant wherein the metal nanoparticle is a metal nanograin (Page 3, left column, Example 1).
Regarding claim 5, Date discloses a sealant wherein a shape of the metal nanoparticle comprises at least one of a sphere and a cube (Fig. 2).
Regarding claim 7, Date discloses a sealant wherein a diameter of the metal nanoparticle ranges from 1 nm to 2000 nm (Page 3, left column, Example 1, 0.3-0.5 µm).
Regarding claim 9, Date discloses a display panel, comprising at least one sealant, wherein the sealant (7) is doped with a solidified reinforced particle (Fig. 2), and the solidified reinforced particle comprises a metal nanoparticle (1) and an isolation layer (2) covering the metal nanoparticle; and wherein the metal nanoparticle (1) is a noble metal nanoparticle comprising at least one of an Au nanoparticle, an Ag nanoparticle, and an Al nanoparticle (Page 3, left column, Example 1).
Regarding claim 11, Date discloses a display panel wherein the metal nanoparticle is a metal nanograin (Page 3, left column, Example 1).
Regarding claim 12, Date discloses a display panel wherein a shape of the metal nanoparticle comprises at least one of a sphere and a cube (Fig. 2).
Regarding claim 14, Date discloses a display panel wherein a diameter of the metal nanoparticle ranges from 1 nm to 2000 nm (Page 3, left column, Example 1, 0.3-0.5 µm).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hozumi et al. (EP 0539211 A2 A).
Regarding claims 8 and 15, Hozumi fails to disclose wherein a thickness of the isolation layer ranges from 1 nm to 80 nm. One skilled in the art would have been reasonably contemplate optimization of the thickness of the isolation layer within the claimed ranges in order to achieve a desired degree of insulation of the metal nanoparticles. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize a thickness of the isolation layer ranges from 1 nm to 80 nm in order to achieve a desired degree of insulation of the metal nanoparticles, since optimization of workable ranges is considered within the skill of the art.
Regarding claim 16, Hozumi discloses a display panel further comprising an upper substrate and a lower substrate, but does not explicitly states the sealant is disposed on a periphery of the upper substrate or the lower substrate. One skilled in the art would have reasonably contemplate disposing the sealant at a periphery of the upper or lower substrates in order to adhere the substrates of the display panel at peripheral surfaces. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to disposed the sealant on a periphery of the upper substrate or the lower substrate in order to adhere the substrates of the display panel at peripheral surfaces.
Regarding claim 17, Hozumi fails to disclose further comprising two sealants, wherein one of the sealants surrounds the other sealant. One skilled in the art would have reasonable contemplate provision of two sealants, wherein one of the sealants surrounds the other sealant in order to provide multiple sealants to enhance adherence between upper and lower substrates and compensate for differences in thermal expansion between the substrates. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate two sealants in the display panel in order to enhance adherence between upper and lower substrates and compensate for differences in thermal expansion between the substrates.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 4-9 and 11-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Mariceli Santiago/Primary Examiner, Art Unit 2879